Citation Nr: 1522194	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO. 13-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the L.H. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1975. 

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The evidence does not show that L.H. qualifies as the "child" of the Veteran under 38 C.F.R. § 3.57 as she was not his stepdaughter prior to her 18th birthday.


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on the basis of permanent incapacity or self-support have not been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As will be explained, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).




II. Analysis

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. § 101(4)(A), 104(a).

A child may be deemed the "child" of the veteran if he or she is a stepchild.  The term means a legitimate or an illegitimate child of the veteran's spouse.  A child of a surviving spouse whose marriage to the veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57(b).

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration are: 

1) Evidence that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by her own efforts, is provided with sufficient income for her reasonable support; 

2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 

3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and
4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b).

In the instant case, the Veteran asserts that his stepdaughter L.H. is incapable of self-support due to various mental and physical handicaps that she has had since birth.  After review of the evidence, the Board concurs and finds that L.H. qualifies as a "helpless child" for VA purposes.

However, the record also demonstrates that the Veteran and his current wife did not marry until April 2006.  The Veteran's current wife is L.H.'s adoptive mother.  The record also reflects that L.H. turned 18 in June 2005, approximately nine months prior to becoming the Veteran's stepdaughter.

In pertinent part 38 C.F.R. § 3.57 holds that except as provided the term "child of the veteran" means a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death.  Here, L.H. did not acquire her status as the Veteran's stepdaughter prior to attaining 18 years of age.

In light of the foregoing, the Board finds that L.H. is not the child of the Veteran for purposes of VA compensation.  The essential facts of this case are not in dispute as the Veteran has consistently reported both L.H.'s birthday and the date he married her mother.  Inquiry into the second, permanent incapacity of self-support, element of helpless child status is therefore moot because L.H. is not the child of the Veteran for VA helpless child benefits purposes.  See 38 C.F.R. § 3.57.  In a case such as this where the law is dispositive based on undisputed facts, the claim must be denied due to the absence of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further, the Board notes the Veteran's assertions that consideration should be given to his efforts over the previous years to secure compensation for the support of L.H.  While the Board empathizes with the Veteran, the Board is not permitted to grant any benefits on these grounds.  The Veteran's assertions essentially amount to a request for equitable relief.  However, a grant of equitable relief is solely within the discretion of the Secretary of the Department of Veterans Affairs.  Unfortunately, it is not within the Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

Entitlement to recognition of L.H. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


